Citation Nr: 0616835	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-10 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Gilmore Memorial Hospital from 
November 20, 2004, to November 23, 2004.  


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Memphis, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has requested a hearing before the Board.  A 
video conference hearing had been scheduled for March 28, 
2006; however, on March 14, 2006, VA received the veteran's 
request for a "face to face" hearing before a Veterans Law 
Judge rather than a video hearing.  On May 18, 2006, the 
Board found that the veteran had shown good cause and his 
request to reschedule his hearing before a Veterans Law Judge 
was granted.  

Given the expressed intent of the veteran to attend an in-
person hearing at the RO, the Board concludes that this case 
must be returned to the RO to arrange for a Travel Board 
hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704.

Accordingly, this case is remanded for the following:

The RO should appropriately schedule the 
appellant for a Travel Board hearing in 
the order that the request was received.  
The RO should notify the appellant of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





